Citation Nr: 0333258	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-21 503	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an 
August 1969 Board of Veterans' Appeals decision which denied 
entitlement to service connection for a nervous disorder.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel









INTRODUCTION

The veteran served on active duty from May 1967 to March 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on motion by the veteran (moving party) alleging 
clear and unmistakable error in the August 1969 Board 
decision which denied entitlement to service connection for a 
nervous disorder.


FINDINGS OF FACT

1.  In an August 1969 decision, the Board denied the 
veteran's claim for service connection for a nervous 
disorder.

2.  The Board's August 1969 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's August 1969 decision, which denied the veteran's 
claim for service connection for a nervous disorder, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7104, 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 


Factual Background

The service medical records include the report of an entrance 
examination dated in April 1967.  At that time the veteran 
reported that he was in good health, and had not had any 
nervous trouble of any sort, depression or excessive worry, 
frequent or terrifying nightmares or frequent trouble 
sleeping.  On examination no psychiatric abnormality was 
found. 

Service medical records showed that in February 1968 the 
veteran was admitted to the Naval Hospital in Chelsea, 
Massachusetts.  The admitting diagnosis was anxiety reaction, 
DNEPTE, not due to own misconduct.  Later in February 1968 
the diagnosis was changed to schizophrenic reaction, latent 
type, EPTE (existing prior to entering service).  

During that hospitalization from February to March 1968, a 
medical evaluation board was conducted.  The report indicates 
that the veteran reported a pre-service history that from 
early childhood he recalled having difficulties with his 
father.  He recalled being beaten frequently by his father in 
drunken rages.  He became very depressed over his home 
situation when he was fourteen or fifteen and put a pistol to 
his own head but could not pull the trigger.  He quit school 
in the tenth grade.  There was a clear history of auditory 
hallucinations.  The diagnosis was schizophrenic reaction, 
latent type, which existed prior to service and was not 
aggravated by service.  The disorder was manifested by ideas 
of reference, auditory hallucinations, unauthorized absence, 
fear of his own impulses, excessive involvement with his 
mother; external precipitating stress (routine Marine Corps 
duties); marked predisposition (long-standing auditory 
hallucinations, ideas of reference, feelings of deep 
inferiority, difficulties in school, unstable and agitated 
home live); marked impairment for military life (unfit for 
further duty).  It was concluded that the condition was 
considered to be an inherent, pre-existing defect and the 
veteran presently suffered from no disability which was the 
result of an incident of service or which was aggravated 
thereby.  

The veteran was hospitalized at a VA hospital in December 
1968.  He gave a history of cutting his right wrist with a 
razor blade 17 days prior to admission.  He stated that he 
had been discharged from the Marine Corps in March 1968 
because he couldn't adapt to military life.  This followed 
period in which he was AWOL and had become increasingly upset 
because he feared that he would be put in prison and 
tortured.  The discharge diagnoses were (1) psychoneurotic 
anxiety and depressive reaction, improved; (2) passive 
aggressive personality, passive aggressive type; and (3) 
laceration of right wrist, reported self-inflicted.

The veteran's mother provided a lay statement in August 1968 
attesting that the veteran had been found to be mentally and 
physically fit on entering service and that the veteran came 
back from service with shattered nerves.

A VA neuropsychiatric examination was conducted in March 
1969.  At that time the veteran gave a history of having all 
sorts of fears since childhood due to his father.  He 
reported that he first experienced nervousness in boot camp.  
He almost drowned in the ground proofing.  This was in July 
of 1967.  He stated the drill instructors beat him and he 
went AWOL.  He reported that when he sat alone he felt 
someone was going to kill him.  He had this feeling since 
boot camp.  

After examination the diagnosis was schizophrenic reaction, 
chronic, undifferentiated type, competent.

In August 1969 the Board denied service connection for a 
nervous disorder. .  In that decision the Board determined 
that the medical record evidence clearly showed the presence 
of a long-standing nervous disorder which was present at the 
time of entry into service.  

The decision further determined that the pre-existing 
neuropsychiatric condition manifestations shown during 
service were similar to those reported since childhood, and 
that the record revealed no increase in severity of that 
preexisting nervous condition at the time of separation from 
service.  The Board concluded that the evidence established 
the presence of a preexisting acquired neuropsychiatric 
disorder that was not aggravated by service, and service 
connection was denied on that basis.

A hearing was held before the undersigned sitting at the RO 
in July 2002.  At that time the veteran testified that he had 
no nervous problems when he entered active duty and that his 
nervous problems began during boot camp.  The representative 
asserted that the Board in August 1969 failed to obtain 
evidence which showed that the nervous disorder pre-existed 
service.

In a January 2003 statement the representative states that 
the Board in August 1969 did not consider the presumption of 
soundness on entrance into active duty, which constitutes 
CUE. 


Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002)(formerly 38 U.S.C. 310, 331).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such war service, unless there is clear 
and unmistakable evidence that the increase in disability is 
due to the natural progress of the condition.  38 U.S.C.A. § 
1153 (West 2002) (formerly 38 U.S.C. 353); 38 C.F.R. § 3.306 
(1969).

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error. 38 U.S.C.A. § 7111(a) (West Supp. 2002). Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made. 
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2002). Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error. 

Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence. Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied. 38 C.F.R. § 20.1404(b) (2002).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2002), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(c) Errors that constitute clear and unmistakable error. To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. (2) Duty to assist. The Secretary's failure 
to fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE. Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The representative states that 
the Board in August 1969 did not consider the presumption of 
soundness on entrance into active duty.

38 C.F.R. § 3.304(b) (1969) provides that a veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on the entrance examination.  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service. 38 
U.S.C. 1111.

A review of the August 1969 Board decision reveals that the 
Board indicated that the evidence clearly shows the presence 
of a nervous disorder at the time of entry 
into active duty.  However, 38 C.F.R. § 3.304(b) was not 
cited by the Board nor was the presumption of soundness 
discussed.  However, this fact, in and of itself, does not 
establish CUE.  The evidence must also show that if the Board 
had considered 38 C.F.R. § 3.304(b) it is absolutely clear 
that a different result would have ensued.  

In this regard the Board's determination was based in part of 
the medical evaluation board which concluded that the 
psychiatric disorder pre-existed service and was not 
aggravated by service.  Based on the evidence of record, the 
Board finds that failure to consider 38 C.F.R. § 3.304(b) is 
not CUE in that the evidence does not show that a different 
result would have ensued if 38 C.F.R. § 3.304(b) was 
considered by the Board at that time.  

It has also been asserted that the evidence of record at the 
time of the August 1969 Board decision established that the 
psychiatric disorder had its onset during the veteran's 
period of service.  Such an allegation does not constitute a 
valid claim of CUE.  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Based on the foregoing, it is the judgment of the Board that 
the August 1969 determination was consistent with the 
evidence then of record and supported by the applicable law 
and regulations.  Accordingly, the Board finds that the 
August 1969 Board decision did not involve CUE and the motion 
is denied.  

With regard to the potential of further development of the 
veteran's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 
5100 et seq. (West 2002)), and implementing regulations, 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)), the Board notes that 
in Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), 
the Court noted that the changes in VA's duties to assist and 
notify made by VCAA do not require remand for additional 
action, as those duties are inapplicable to CUE motions.  
Livesay, 15 Vet. App. at 178- 79.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the August 1969 Board decision on 
the grounds of clear and unmistakable error is denied.



                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




